Citation Nr: 9933875	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for frostbite of the 
right foot.

3. Entitlement to service connection for dysentery.

4. Entitlement to service connection for avitaminosis.

5. Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

6. Whether new and material evidence has been submitted to 
reopen the claim for service connection for hemorrhoids.

7. Whether new and material evidence has been submitted to 
reopen the claim for service connection for impetigo of 
the mouth.

8. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

9. Entitlement to an increased disability evaluation for 
irritable bowel syndrome, currently evaluated as 10 
percent disabling.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


INTRODUCTION

The appellant served on active duty from August 1942 to 
October 1945.  He was a prisoner of war of the German 
Government from April 8th, 1944 to May 3rd, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in June 1998 by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the RO adjudicated the appellant's 
claims for dysentery, avitaminosis and PTSD on the basis of 
finality of a prior rating decision.  However, the United 
States Court of Appeal for Veterans Claims (Court) has held 
that new and material evidence is not required to reopen a 
claim of a former POW interned not less than thirty days for 
those diseases entitled to presumptive service connection 
when manifest to a degree of 10 percent or more anytime after 
active service.  See Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993).  Accordingly, these claims will be adjudicated on 
their merits.  The Board finds no prejudice to the appellant 
since he has consistently argued the merits of these claims 
and has not limited his contentions to the inapplicable new 
and material requirement.



FINDINGS OF FACT

1. There is no competent evidence of record to establish a 
relationship between the presence of tinnitus and the 
appellant's period of service.

2. There is no competent evidence of record to relate the 
presence of any chronic bowel disorder to include 
dysentery other than the service-connected irritable bowel 
syndrome, to the appellant's period of service.

3. There is no competent evidence of record to establish the 
presence of disability attributable to avitaminosis which 
is related to the appellant's service.

4. There is no competent evidence of record of a psychiatric 
disorder to include PTSD which has been related to the 
appellant's period of service.

5. The service medical records reflect no complaints, 
findings or manifestations of frostbite.

6. The first report of frostbite of the right foot was on VA 
examination in January 1998.  The examiner noted a 
diagnosis of status post cold weather injuries with 
frostbite to the feet, with only minimal residual symptoms 
at present.

7. The VA examiner provided no description of any frostbite 
symptomatology and there is no additional evidence of 
record to confirm the presence of any functional 
impairment attributable to the reported frostbite during 
service.

8. The RO denied service connection for impetigo, 
hypertension, and hemorrhoids in December 1991.  The 
appellant was notified of that decision in January 1992 
and in March 1992 and no appeal was received within one 
year of that notification.


9. Evidence submitted in support of the appellant's petition 
to reopen his claims for service connection for 
hypertension, hemorrhoids, and impetigo of the mouth while 
new, in that it has not been previously considered by VA, 
is not material to the incurrence of these disorders 
during service or the applicable presumptive period.

10. The appellant's irritable bowel syndrome is manifested 
by complaints of alternating diarrhea and constipation and 
is not productive of severe symptoms with more or less 
constant abdominal distress.


CONCLUSIONS OF LAW

1. The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. Chronic disability due to frostbite of the right foot was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309(c) (1999).

3. The claims for service connection for dysentery, 
avitaminosis and PTSD are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4. New and material evidence not having been submitted, the 
claims for service connection for hypertension, 
hemorrhoids and impetigo of the mouth are not reopened and 
the December 1991 and April 1992 rating decisions are 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

5. The schedular criteria for a disability evaluation in 
excess of 10 percent for irritable bowel syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Furthermore, pursuant to 38 C.F.R. § 3.309(c), for diseases 
specific as to former prisoners of war, if a veteran is:  (1) 
A former prisoner of war and; (2) as such was interned or 
detained for not less than 30 days, the following diseases 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied.

Avitaminosis.
Beriberi (including beriberi heart 
disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy 
associated with malnutrition).
Pellagra.
Any other nutritional deficiency.
Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive 
neurosis).

Organic residuals of frostbite, if it is 
determined that the veteran was interned 
in climatic conditions consistent with 
the occurrence of frostbite.

Post-traumatic osteoarthritis.
Irritable bowel syndrome.
Peptic ulcer disease.
Peripheral neuropathy except where 
directly related to infectious causes.

Note:  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
tinnitus, dysentery, avitaminosis and PTSD.  As noted above, 
to meet the requirement of a well grounded claim such to 
allow for analysis of the merits of a claim for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.  In this case, with 
respect to his claim for service connection for tinnitus, 
there is no objective evidence to relate presence of these 
complaints to service.  In this regard, the Board notes that 
on VA audiological examination in January 1998, the appellant 
reported that his noise exposure included acoustic trauma due 
to his activities as a crewman on board a B-24 aircraft.  He 
further reported post-service occupational noise exposure 
involving his employment by an oil company with loud 
compressors off and on throughout his career as well as 
recreational shooting of guns and woodworking.

With respect to dysentery there is no competent evidence of 
record to establish the presence of dysentery separate and 
apart from the service-connected irritable bowel syndrome.  
With regard to avitaminosis, while a history has been 
reported, due to the appellant's period of incarceration as a 
prisoner of war, there is no competent medical evidence of 
record to establish the presence of any disability 
attributable to the reported history of avitaminosis.  
Finally, with respect to the claim for service connection for 
PTSD, there is no competent evidence of record of a diagnosis 
of PTSD or any other psychiatric disability.

In view of the above, and the absence of any additional 
competent evidence to establish the presence of these 
disorders and to relate them to the appellant's service, 
these claims fail to the meet the threshold pleading 
requirement of a well grounded claim.  

In reaching this conclusion, the Board notes that 38 U.S.C.A. 
§ 1154(b) is not for application since the decisive factor 
for these issues is not whether the appellant sustained 
acoustic trauma due to his duties on board an aircraft, or 
incurred the alleged disabilities while a prisoner of war, 
but that there is no competent evidence to relate the 
presence of tinnitus to service and disassociate it from the 
post-service occupational noise exposure or to establish the 
presence of current disability attributable to dysentery, 
avitaminosis or PTSD which is related to service.  See e.g. 
Kessel v. West, Vet.App. No. 98-772 (July 7th, 1999).

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and statements with respect to his claim; 
however, through these statements alone, he cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
beliefs as to his current diagnosis and it's relationship to 
service because his current diagnosis and it's relationship 
to any causative factor or other disability, as noted above, 
is a medical conclusion and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).


II.  Service Connection

Residuals of Frostbite of the Right Foot

Initially, the Board notes that the appellant's claim to 
service connection for residuals of frostbite of the right 
foot is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  His contentions regarding the presence of the 
disability coupled with the VA examiner's diagnosis in 
January 1998 of status post cold weather injuries with 
frostbite to the feet, with only minimal residual symptoms at 
present are deemed sufficient to render this issue well 
grounded.

In evaluating the appellant's claim, the Board is sensitive 
to the appellant's status as a former prisoner of war.  
Furthermore, the provisions of 38 C.F.R. § 3.309(c) have been 
carefully considered in the adjudication of this claim.  
However, after careful review of the evidence of record, 
entitlement to service connection for residuals of frostbite 
of the right foot is not found to be warranted.

The service medical records reflect no complaints, findings 
or manifestations of frostbite.  Furthermore, the post-
service evidence is significant for the lack of any 
indication of residual disability attributable to frostbite 
until the VA examination in January 1998.  In this regard, it 
is noted that the appellant underwent examination by VA in 
August 1991 and again in March 1992 and there were no 
findings of any functional impairment or residual disability 
attributable to frostbite.  Although the VA examiner in 
January 1998 noted a diagnosis of status post cold weather 
injuries with frostbite to the feet, with only minimal 
residual symptoms at present, he provided no description of 
the symptoms, failed to indicate what findings the diagnosis 
was based upon and did not identify any functional impairment 
attributable to the reported symptoms.  Accordingly, the 
Board concludes that this diagnosis was based upon the 
appellant's reported history alone which has been shown to be 
unsupported by the evidence of record.  

In the absence of any additional evidence to establish the 
presence of any current functional impairment attributable to 
the reported frostbite during service, entitlement to service 
connection for frostbite of the right foot is not warranted.


III.  New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for hypertension, hemorrhoids 
and impetigo of the mouth, the Board considers all evidence 
submitted by the appellant or obtained on his behalf since 
the last final denial in order to determine whether this 
claim must be reopened and readjudicated on it's merits.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, 
service connection for impetigo, hypertension and hemorrhoids 
was denied by the RO in December 1991.  The rating board 
noted that the appellant's reported impetigo of the mouth 
during service was acute and transitory in nature and not 
shown to have resulted in chronic disability.  Furthermore, 
although the appellant underwent hemorrhoid surgery and was 
diagnosed with hypertension after service discharge, there 
was no evidence of record to relate these conditions to the 
appellant's period of active duty.  The appellant was 
notified of these decisions and failed to perfect an appeal 
within one year of that notification.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claims, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of any 
current disability attributable to the reported impetigo of 
the mouth during service, that there was no evidence of 
hemorrhoids or hypertension during service or within the 
presumptive period.

Evidence received into the record in support of the 
appellant's claims includes VA outpatient treatment reports 
dated from 1996 to 1998 and VA examination reports dated in 
January 1998.

After careful consideration of this evidence, the Board finds 
that the above medical evidence is new in that it has not 
been previously considered in the adjudication of the 
appellant's claims.  However, it is not found to be material 
as it fails to provide a basis to support the conclusion that 
there is any residual disability related to the reported 
impetigo of the mouth or to relate the presence of 
hemorrhoids and/or hypertension to the appellant's period of 
service.  Accordingly, it is not found to be so significant, 
either by itself or in connection with evidence already of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Furthermore, the appellant's statements and contentions in 
support of his claims have been carefully considered by the 
Board.  However, any relationship between complaints and 
diagnoses involves medical opinions and the appellant as a 
lay person is not competent to offer medical opinions.  In 
the absence of such expert opinion, these statements are not 
deemed to be of sufficient probative value to be material and 
serve as the basis for reopening the appellant's claim.  See 
Espirtu v. Derwinski, 2 Vet.App. 492 (1992) (where the Court 
held that the lay neighbors of the veteran were not capable, 
on the facts as presented, of providing a probative diagnosis 
as to the cause of the veteran's death and, hence, this 
evidence is not material.)

In view of the above and the lack of any additional new and 
material evidence, the claims for service connection for 
hypertension, hemorrhoids and impetigo of the mouth are not 
reopened.

IV.  Increased Disability Evaluation for Irritable Bowel 
Syndrome

The appellant's irritable bowel syndrome is currently 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
7319.  To establish entitlement to a 30 percent evaluation, 
Code 7319 provides that there must be severe symptoms with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  The criteria for a 10 
percent evaluation involve moderate symptoms with frequent 
episodes of bowel disturbance with abdominal distress.  After 
careful review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for an increased disability evaluation for 
irritable bowel syndrome.

In reaching the above conclusion, the Board notes that 
service connection for irritable bowel syndrome was granted 
by the RO in April 1992.  The RO noted that the service 
medical records were negative for any evidence of a 
gastrointestinal disorder but on VA examination in March 
1992, the appellant reported a history of frequent watery 
and/or soft stools since 1991.  He noted that he had been 
diagnosed with irritable bowel syndrome and had mild colonic 
diverticulosis.  Service connection was granted on the basis 
of the appellant's prisoner of war status by application of 
the presumptive provisions under 38 C.F.R. 3.309(c).

The entire evidence of record including the history of the 
appellant's irritable bowel syndrome has been carefully 
considered to ensure a more accurate evaluation of his 
disability status.  However, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
Accordingly, the Board places particular emphasis upon the 
findings noted on VA examination in January 1998 to 
accurately determine the current level of disability 
attributable to the appellant's irritable bowel syndrome.  
Significantly, on examination, the appellant reported that he 
had completely recovered from the irritable bowel syndrome 
over the past several years and he denied any further 
diarrhea or other gastrointestinal symptoms other than 
intermittent gaseous distention only.  Although in his 
subsequent Notice of Disagreement to the June 1998 decision 
by the RO, he indicated that he continued to experience 
episodes of alternating diarrhea and constipation, there is 
no additional objective evidence of record to establish that 
the appellant's irritable bowel syndrome is manifested by 
severe symptoms with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress 
such to meet the criteria for a 30 percent evaluation.  

The appellant's contentions and testimony in support of his 
claim for an increased disability evaluation have been 
carefully weighed by the Board.  However, these assertions 
regarding the severity of his disorder are found to be 
outweighed by the objective medical evidence of record which 
does not document findings such to meet the criteria for a 30 
percent evaluation.  Accordingly, entitlement to an increased 
disability evaluation for irritable bowel syndrome is not 
warranted.


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

